DETAILED ACTION
This action is responsive to communications: Application filed on 5/10/2021. 
Claims 1 – 19 are pending in the case. Claims 1, 3, and 19 are independent. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherman (US 20200302820 A1), and further in view of Aylesworth et al. (US 20160343263 A9).
Regarding claim 3, Sherman teach the system selects a contributor of a plurality of assessment items, the system selects a first plurality of information related to the contributor, the system selects a second plurality of information related to the contributor, the system selects a first plurality of information about a plurality of assessment items, where the plurality of assessment items were contributed by the contributor (paragraph block(s) 0050, 0053, 0054, 0057, and 0060),
Sherman teach storing an information about the number of utility tokens (paragraph block(s) 0052).
Sherman do not explicitly teach making a computation of a number of utility tokens using a plurality of token-computation factors, the plurality of token-computation factors comprising: the first plurality of information related to the contributor, the second plurality of information related to the contributor, and the first plurality of information about a plurality of assessment items
Aylesworth et al. teach making a computation of a number of utility tokens using a plurality of token-computation factors (paragraph block(s) 0339 – 0342), 
Aylesworth et al. teach the plurality of token-computation factors comprising: the first plurality of information related to the contributor, the second plurality of information related to the contributor, and the first plurality of information about a plurality of assessment items (paragraph block(s) 0065, 0068 – 0071, 0304, 0332, 0333); and
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Sherman with the teachings of Aylesworth et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (education scoring systems are known to use a variety of factors in computing evaluations), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

	
Regarding claim 4, Sherman do not explicitly teach wherein the plurality of token-computation factors further comprises a statistical method score of the plurality of assessment items
Aylesworth et al. teach wherein the plurality of token-computation factors further comprises a statistical method score of the plurality of assessment items (paragraph block(s) 0304).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Sherman with the teachings of Aylesworth et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (education scoring systems are known to use a variety of factors in computing evaluations), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claim 5, Sherman teach wherein the plurality of token-computation factors further comprises a plurality of feedback information about the plurality of assessment items (paragraph block(s) 0057).

Regarding claim 6, Sherman teach wherein the plurality of assessment items may be edited creating an edited plurality of assessment items, and wherein the plurality of token-computation factors further comprises a plurality of feedback information about the edited plurality of assessment items (paragraph block(s) 0053 and 0057).

Regarding claim 7, Sherman do not explicitly teach wherein the plurality of token-computation factors further comprises a plurality of information on demand for the plurality of assessment items
Aylesworth et al. teach wherein the plurality of token-computation factors further comprises a plurality of information on demand for the plurality of assessment items (paragraph block(s) 0332 and 0333).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Sherman with the teachings of Aylesworth et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (education scoring systems are known to use a variety of factors in computing evaluations), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claim 8, Sherman teach wherein the plurality of token-computation factors further comprises a plurality of information on a degree of difficulty of contributing the plurality of assessment items (paragraph block(s) 0037).

Regarding claim 9, Sherman teach wherein the plurality of assessment items are reviewed for one or more instances of bias from a plurality of known biases, and wherein any instances of bias are stored in relation to the plurality of assessment items, and wherein the plurality of token-computation factors further comprises any instances of bias (paragraph block(s) 0050 and 0089).

Regarding claim 10, Sherman teach wherein the plurality of token-computation factors further comprises at least a second plurality of information about the plurality of assessment items, where the second plurality of information about the plurality of assessment items is selected from a list of pluralities of information about the plurality of assessment items, the list of pluralities of information comprising: review of the plurality of assessment items by a third party; a measure of accuracy of facts underlying the plurality of assessment items; a statistical analysis of performance on the plurality of assessment items by a plurality of test takers; ratings of the plurality of assessment items by test takers; and a measure of the number of assessment items contributed by the contributor (paragraph block(s) 0049, 0052, and 0057).

Regarding claim 11, Sherman teach wherein the plurality of token-computation factors further comprises a plurality of information on a performance, as a test-taker, of the contributor on at least a second plurality of assessment items, and where the second plurality of assessment items were not written by the contributor, and are related to the plurality of assessment items contributed by the contributor in a measure of a subject matter of the plurality of assessment items or in a measure of a format of the plurality of assessment items (paragraph block(s) 0060).

Regarding claim 12, Sherman teach wherein the contributor of the plurality of assessment items takes, as a test-taker, at least the second plurality of assessment items (paragraph block(s) 0060).

Regarding claim 13, Sherman teach wherein the plurality of assessment items comprise answer explanations, and wherein the plurality of token-computation factors further comprises at least a first plurality of information about the answer explanations (paragraph block(s) 0057).

Regarding claim 14, Sherman teach wherein the first plurality of information about the answer explanations comprises feedback about the answer explanations by at least one test-taker (paragraph block(s) 0054 and 0057).

Regarding claim 15, Sherman do not explicitly teach wherein the plurality of token-computation factors further comprises information about the at least one test-taker
Aylesworth et al. teach wherein the plurality of token-computation factors further comprises information about the at least one test-taker (paragraph block(s) 0065, 0070, and 0071).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Sherman with the teachings of Aylesworth et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (education scoring systems are known to use a variety of factors in computing evaluations), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claim 16, Sherman do not explicitly teach wherein the plurality of token-computation factors further comprises a plurality of information on a test format in which the plurality of assessment items are presented to a test-taker
Aylesworth et al. teach wherein the plurality of token-computation factors further comprises a plurality of information on a test format in which the plurality of assessment items are presented to a test-taker (paragraph block(s) 0065, 0068, and 0069).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Sherman with the teachings of Aylesworth et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (education scoring systems are known to use a variety of factors in computing evaluations), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claims 17 and 19, Sherman do not explicitly teach wherein the plurality of token-computation factors further comprises a plurality of information on a level of security of a test taking environment in which the plurality of assessment items are presented to a test-taker
Aylesworth et al. teach wherein the plurality of token-computation factors further comprises a plurality of information on a level of security of a test taking environment in which the plurality of assessment items are presented to a test-taker (paragraph block(s) 0329 and 0343 – 0346).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Sherman with the teachings of Aylesworth et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (education scoring systems are known to use a variety of factors in computing evaluations), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claim 18, Sherman teach wherein the plurality of assessment items has been edited by a second contributor, creating a second edited plurality of assessment items, and wherein the plurality of token-computation factors further comprises a plurality of information about the second edited plurality of assessment items, wherein the second contributor who edited the plurality of assessment items has compensation computed using a second plurality of token-computation factors (paragraph block(s) 0053 and 0060).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN HILLERY whose telephone number is (571)272-4091. The examiner can normally be reached M-F 10:30 am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN HILLERY/Primary Examiner, Art Unit 3715